Title: From George Washington to James Madison, 2 March 1788
From: Washington, George
To: Madison, James



My dear Sir,
Mount Vernon March 2d 1788.

The decision of Massachusetts, notwithstanding its concomitants, is a severe stroke to the opponents of the proposed Constitution in this State; and with the favorable determinations of the States which have gone before, and such as are likely to follow

after, will have a powerful operation on the minds of Men who are not actuated more by disappointment, passion and resentment, than they are by moderation, prudence & candor. Of the first description however, it is to be lamented that there are too many—and—among them, some who would hazard every thing rather than their opposition should fail, or the sagacity of their prognostications should be impeached by an issue contrary to their predictions.
The determination you have come to, will give pleasure to your friends. From those in your own County you will learn with more certainty than from me the expediency of your attending the Election in it. With some, to have differed in Sentiment, is to have passed the rubicon of their friendship, altho’ you should go no further—with others (for the honor of humanity) I hope there is more liberallity; but the consciousness of having discharged that duty which we owe to our Country, is superior to all other considerations, and will place smaller matters in a secondary point of view.
His Most Ch—n M—y speaks, & acts in a style not very pleasing to republican ears, or to republican forms; nor do I think this language is altogether so to the temper of his own Subjects at this day. Liberty, when it begins to take root, is a plant of rapid growth. The checks he endeavors to give it, however warrantable by ancient usage, will, more than probably, kindle a flame which may not easily be extinguished; tho’ for a while it may be smothered by the Armies at his command, & the Nobility in his interest. When the people are oppressed with Taxes, & have cause to suspect that there has been a misapplication of their money, the language of despotizm is but illy brooked. This, & the mortification which the pride of the Nation has sustained in the affairs of Holland (if one may judge from appearances) may be productive of events which prudence will not mention.
To-morrow, the Elections for delegates to the Convention of this State commences—and as they will tread close on the heels of each other this month becomes interesting and important. With the most friendly sentiments, and affectionate regards, I am, My dear Sir Your Obedient

Go: Washington

